                                           Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 1 of 33




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12       LYNWOOD INVESTMENTS CY                          Case No. 20-CV-03778-LHK
Northern District of California
 United States District Court




                                           LIMITED,
                                  13                                                       ORDER GRANTING MOTIONS TO
                                                       Plaintiff,                          DISMISS WITH LEAVE TO AMEND
                                  14
                                                 v.                                        Re: Dkt Nos. 88, 90
                                  15
                                           MAXIM KONOVALOV, et al.,
                                  16
                                                       Defendants.
                                  17
                                              Plaintiff Lynwood Investments CY Limited (“Lynwood”) sues Defendants Maxim
                                  18
                                       Konovalov; Igor Sysoev; Andrey Alexeev; Maxim Dounin; Gleb Smirnoff; Angus Robertson; F5
                                  19
                                       Networks, Inc.; NGINX, Inc. (BVI); NGINX Software, Inc.; E. Venture Capital Partners II LLC;
                                  20
                                       Runa Capital, Inc.; BV NGINX, LLC; and NGINX, Inc. (DE) (collectively, “Defendants”).
                                  21
                                              Before the Court are two motions to dismiss the instant case: (1) a motion to dismiss filed
                                  22
                                       by F5 Networks, Inc.; NGINX, Inc. (BVI); and NGINX Software, Inc., ECF No. 88;1 and (2) a
                                  23
                                       motion to dismiss filed by E. Venture Capital Partners II LLC; Runa Capital, Inc.; and BV
                                  24
                                  25
                                       1
                                         This motion contains a notice of motion paginated separately from the memorandum of points
                                  26   and authorities in support of the motion. Civil Local Rule 7-2(b) provides that
                                       the notice of motion and points and authorities must be contained in one document with the
                                  27   same pagination.
                                                                                         1
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                           Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 2 of 33




                                   1   NGINX, LLC, ECF No. 90.2 Having considered the parties’ submissions, the relevant law, and the

                                   2   record in this case, the Court GRANTS the motions to dismiss with leave to amend.

                                   3   I. BACKGROUND
                                   4        A. Parties

                                   5           Plaintiff Lynwood is a Cyprus limited company with its principal place of business in

                                   6   Limassol, Cyprus. ECF No. 1 (“Compl.”) ¶ 56.

                                   7           Lynwood sues Defendants F5 Networks, Inc. (“F5”); NGINX Software, Inc.; NGINX, Inc.

                                   8   (BVI) (“NGINX BVI”) (collectively, the “F5 Entities”); and NGINX, Inc. (DE) (“NGINX DE”).

                                   9   Defendant F5 is a corporation incorporated in Washington and headquartered in Seattle,

                                  10   Washington. Id. ¶ 70. Defendant NGINX Software, Inc. is a Delaware corporation headquartered

                                  11   in San Francisco, California. Id. ¶ 64. NGINX BVI is a British Virgin Islands corporation

                                  12   headquartered in San Francisco, California. Id. ¶ 63. NGINX DE is a Delaware corporation
Northern District of California
 United States District Court




                                  13   headquartered in San Francisco, California. Id. ¶ 65.

                                  14           Lynwood also sues Defendants E. Venture Capital Partners II LLC (“E. Ventures”); Runa

                                  15   Capital, Inc. (“Runa Capital”); and BV NGINX, LLC (“BV NGINX”) (collectively, the “Outside

                                  16   Investors”). Defendant E. Ventures is a Delaware limited liability company headquartered in San

                                  17   Francisco, California. Id. ¶ 69. Defendant Runa Capital is a Delaware corporation headquartered

                                  18   in Palo Alto, California. Id. ¶ 68. Defendant BV NGINX is a Delaware limited liability company

                                  19   headquartered in San Francisco, California. Id. ¶ 66.

                                  20           Finally, Lynwood sues Defendants Maxim Konovalov (“Konovalov”), Igor Sysoev

                                  21   (“Sysoev”), Andrey Alexeev (“Alexeev”), Maxim Dounin (“Dounin”), Gleb Smirnoff

                                  22   (“Smirnoff”), and Angus Robertson (“Robertson”) (collectively, the “Individual Defendants”).

                                  23   Konovalov, Sysoev, Alexeev, and Dounin (collectively, the “International Defendants”) are

                                  24   citizens of the Russian Federation who reside in Moscow, Russia. Id. ¶¶ 58–61. Smirnoff is a

                                  25
                                  26   2
                                         Maxim Konovalov, Igor Sysoev, Andrey Alexeev, Maxim Dounin, Gleb Smirnoff, and Angus
                                       Robertson also filed a motion to dismiss the instant case, ECF No. 106. The Court will address
                                  27   that motion in a separate order.
                                                                                         2
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 3 of 33




                                   1   citizen of the Russian Federation who resides in Los Gatos, California. Id. ¶ 62. Robertson is a

                                   2   citizen of Florida who resides in Miami Beach, Florida. Id. ¶ 67.

                                   3      B. The Creation of the NGINX Software
                                   4          Lynwood’s complaint alleges that “Defendants Igor Sysoev and Maxim Konovalov, along

                                   5   with their co-conspirators, brazenly stole an entire web server enterprise [“the NGINX

                                   6   Enterprise”] from their former employer, Rambler Internet Holding LLC [“Rambler”], in Russia,

                                   7   where the computer software, known as NGINX (pronounced ‘Engine-X’) was conceived,

                                   8   developed as a work for hire, and first publicly deployed.” Id. ¶ 1. Lynwood is the assignee of any

                                   9   rights Rambler has to the NGINX Enterprise as the result of a 2015 agreement between Rambler

                                  10   and Lynwood. Id. ¶ 471.

                                  11          On November 14, 2000, Sysoev began his employment as a System Administrator for

                                  12   Rambler. Id. ¶ 97. During the course of Sysoev’s employment with Rambler, he entered into
Northern District of California
 United States District Court




                                  13   several agreements with Rambler, which supplemented Rambler’s own code of ethics and

                                  14   regulations. Id. ¶¶ 110–140, 627 (alleging that “Sysoev and Rambler were parties to and bound by

                                  15   the Sysoev Employment Agreement, the Sysoev Separation Agreement, the Rambler Code of

                                  16   Ethics and the Rambler Regulations”). During the time that Sysoev was employed at Rambler,

                                  17   Rambler was “the largest technology company and search engine in Russia.” Id. ¶ 80.

                                  18          According to Lynwood, “[o]ne of Sysoev’s primary employment responsibilities as a

                                  19   Rambler employee was to develop the NGINX Software as a key component of Rambler

                                  20   infrastructure.” Id. ¶ 175. Sysoev was allegedly working on the NGINX Software “to solve

                                  21   problems with Rambler’s utilization of the widely used open source web server known as

                                  22   Apache.” Id. ¶ 155. Web servers like Apache and NGINX are server programs that allow web

                                  23   pages to “serve” a web page to a visitor who requests it; server programs help to enable efficient

                                  24   access to websites even as the number of visitors increases. Id. ¶¶ 158, 162.

                                  25          On October 23, 2001, Sysoev wrote the first line of code for the NGINX Software. Id. ¶

                                  26   154. Lynwood alleges that “Sysoev spent nine years of his Rambler employment working

                                  27
                                                                                        3
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 4 of 33




                                   1   primarily on the NGINX Software and related development.” Id. ¶ 178. In 2004, Sysoev first

                                   2   released the open source portion of the NGINX Software without authorization from Rambler. Id.

                                   3   ¶ 164.

                                   4            Following the open source release of the NGINX Software, Sysoev allegedly “spent the

                                   5   next seven years, during the time he was employed at Rambler . . . working on further developing,

                                   6   testing, improving and releasing the NGINX Software all with the assistance of other Rambler

                                   7   engineers, using Rambler resources, infrastructure and Rambler Internet traffic, during regular

                                   8   Rambler business hours.” Id. ¶ 169. “During that time, Sysoev received significant and ongoing

                                   9   technical assistance in this NGINX-focused endeavor to continuously test and improve the code

                                  10   from a number of senior Rambler computer/network department heads, software engineers and

                                  11   other technical staff.” Id. ¶ 170. Moreover, “Rambler paid Sysoev regular outsized bonuses on

                                  12   either a quarterly or semi-annual basis in recognition of his work in developing the NGINX
Northern District of California
 United States District Court




                                  13   Software for Rambler and the software code’s utility in solving the company’s various issues at

                                  14   that time.” Id. ¶¶ 101, 191.

                                  15      C. The Alleged Conspiracy to Steal the NGINX Enterprise
                                  16            Following the open source release of the NGINX Software, the NGINX Software gained

                                  17   popularity. Initially, the NGINX Software was mostly used in conjunction with Apache. Id. ¶ 166.

                                  18   However, as the NGINX Software evolved, “websites began employing the NGINX Software in

                                  19   lieu of Apache.” Id. According to Lynwood, the NGINX Enterprise (like other similar software)

                                  20   has become lucrative by offering a proprietary version of its software, known as NGINX Plus,

                                  21   which has enhanced features. Id. ¶¶ 161, 167.

                                  22            Seeking to capitalize on the NGINX Software’s popularity and the financial opportunities

                                  23   the NGINX Software presented, Sysoev and two other Rambler employees, Konovalov and

                                  24   Smirnoff (collectively, the “Disloyal Employees”) allegedly worked together with two others,

                                  25   Alexeev and Dounin (collectively, the “Team”) to steal the NGINX Enterprise from Rambler and

                                  26   monetize it for their own gain by selling it to a third party. Id. ¶¶ 82, 192. The Team also received

                                  27
                                                                                         4
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 5 of 33




                                   1   assistance from Alexander Korotkov (“Korotkov”), who eventually became a whistleblower and

                                   2   revealed information about the alleged conspiracy to Rambler. Id. ¶ 202.

                                   3          According to Lynwood, each member of the Team had a specific role. “Sysoev was the

                                   4   programming genius and lead architect of the NGINX Software, and worked on publicizing the

                                   5   NGINX Software and later meeting with potential investors.” Id. ¶ 197. Konovalov, who was the

                                   6   Chief Technology Officer of Rambler, “was the chief executive and mastermind of the plot.” Id.

                                   7   ¶¶ 198, 213. “Alexeev was charged with business development and establishing relationships with

                                   8   potential investors.” Id. ¶ 198. “Dounin was the senior developer,” who “assisted Sysoev on

                                   9   NGINX-related software coding.” Id. ¶¶ 198, 200. Smirnoff, who “was left behind at Rambler for

                                  10   approximately eleven months after Sysoev resigned from Rambler by December 2011,” “was the

                                  11   Team’s ‘clean-up guy’ charged with evidence destruction, including the wiping of electronic data

                                  12   at Rambler that contained evidence of the Team’s conspiracy and misconduct.” Id. ¶ 201.
Northern District of California
 United States District Court




                                  13          Lynwood also alleges that all three Disloyal Employees concealed their conspiracy from

                                  14   Rambler. According to Lynwood, “all of Konovalov’s emails related to NGINX’s formation were

                                  15   deleted,” “[t]he vast majority of Sysoev’s email folders were deleted,” and “[t]he vast majority of

                                  16   Smirnoff’s emails were deleted.” Id. ¶¶ 297–99. Moreover, Lynwood alleges that “following their

                                  17   separation from Rambler, Sysoev and Konovalov instructed Smirnoff to destroy the servers

                                  18   containing Sysoev’s NGINX Software work product.” Id. ¶ 303.

                                  19          “Even though Konovalov and the rest of the Disloyal Employees were fixated on

                                  20   misappropriating the NGINX Enterprise, which they viewed as a highly valuable business,” the

                                  21   Disloyal Employees allegedly misrepresented to Rambler that the NGINX Enterprise was

                                  22   worthless. Id. ¶ 289. For example, in mid-April 2011, Konovalov “fraudulently declined to

                                  23   identify the NGINX Software as Rambler-owned software” and “ranked all NGINX software

                                  24   programs” as having “insignificant or no tangible value or importance.” Id. ¶ 291.

                                  25      D. Outside Investment in the NGINX Enterprise
                                  26          Lynwood alleges that the Disloyal Employees began their efforts to steal the NGINX

                                  27
                                                                                        5
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 6 of 33




                                   1   Enterprise while they were still employed with Rambler. Id. ¶¶ 211–212. Lynwood traces the

                                   2   independent promotion of the NGINX Enterprise to February 2010. On February 20, 2010,

                                   3   Korotkov first registered the Internet domain name NGINXPLUS.com. Id. ¶ 232. Korotkov later

                                   4   stated in a trademark filing that the first use of the NGINX mark occurred on February 1, 2010,

                                   5   and the first use in commerce was on March 1, 2011. Id. ¶ 241.

                                   6          Around this time, the Team (Sysoev, Konovalov, Alexeev, Dounin, and Smirnoff)

                                   7   allegedly began to contact outside investors. In June 2010, Korotkov allegedly solicited investors

                                   8   from BV Capital, now known as E. Ventures. Id. ¶ 245. Korotkov was then ejected by the Team,

                                   9   and Alexeev and Konovalov continued to contact investors. Id. ¶ 252. In March and April 2011,

                                  10   Alexeev, Sysoev, and Konovalov made a slide presentation to attract investors. Id. ¶ 254.

                                  11          On April 6, 2011, “the Team signed a funding term sheet with United States-based venture

                                  12   capital firms Greycroft Partners II L.P. . . ., BV Capital and affiliates . . . and Runa Capital.” Id. ¶
Northern District of California
 United States District Court




                                  13   258. Furthermore, the funding term sheet allegedly stated as follows: “A legal opinion of the

                                  14   Company counsel, satisfactory to the Investors, shall be delivered to the Investors stating that the

                                  15   Founders’ activities with the Company do not and will not conflict with any agreement,

                                  16   commitment, or other encumbrance placed on them by their current or former employer.” Id. ¶

                                  17   270.

                                  18          According to Lynwood, Greycroft pulled out of the financing deal shortly before it was

                                  19   scheduled to close in October 2011. Id. ¶ 277. Lynwood alleges that, “[u]pon information and

                                  20   belief, Greycroft pulled out of the closing because its concerns over Rambler’s ownership of the

                                  21   NGINX Software, NGINX Plus, and more generally, the NGINX Enterprise remained

                                  22   unsatisfactorily addressed. Id. ¶ 278.

                                  23          The two remaining investors, BV Capital and Runa Capital, allegedly “went forward . . .

                                  24   after conducting their own due diligence, with full knowledge that Rambler was the legal owner of

                                  25   the entire NGINX Enterprise and assuming the risk that one day there would be a dispute over the

                                  26   ownership of the NGINX Enterprise.” Id. Following the first round of financing, BV Capital and

                                  27
                                                                                          6
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 7 of 33




                                   1   Runa Capital participated in additional rounds of financing in October 2013, December 2014, and

                                   2   April 2016. Id. ¶ 287. BV Capital and Runa Capital allegedly “became involved in the granular

                                   3   details of the Team’s plans to misappropriate the NGINX Enterprise from Rambler and launch it

                                   4   under the banner of a new company formed by the Team and funded by their capital partners.” Id.

                                   5   ¶ 260.

                                   6            Following the signing of the funding term sheet, on May 4, 2011, the Team formed

                                   7   NGINX Software, Inc. Id. ¶ 273. On July 6, 2011, the Team formed NGINX BVI. Id. In August

                                   8   2011, the Team formed NGINX DE. Id. In 2012, Robertson became the CEO of NGINX

                                   9   Software, Inc.; NGINX DE; and NGINX BVI. Id. ¶ 385. Lynwood alleges that “Robertson gained

                                  10   in-depth knowledge that the NGINX Software, and all proprietary software modules developed to

                                  11   enhance its functionality, including the commercial code known as NGINX Plus, that Sysoev

                                  12   developed during his employment with Rambler, as well as the NGINX Enterprise and all related
Northern District of California
 United States District Court




                                  13   business opportunities, belonged to, and were stolen from, Rambler.” Id. ¶ 387.

                                  14            Furthermore, following the signing of the funding term sheet, each of the Disloyal

                                  15   Employees resigned from Rambler. Konovalov resigned from Rambler effective April 29, 2011.

                                  16   Id. ¶ 211. “On July 18, 2011, Sysoev announced to his list service recipients that he was going to

                                  17   ‘establish nginx as a company to fully dedicate [himself] to the [nginx] project.’” Id. ¶ 276.

                                  18   Sysoev later separated from Rambler in December 2011. Id. Eleven months after Sysoev left,

                                  19   Smirnoff separated from Rambler. Id. ¶ 201.

                                  20            According to Lynwood, “Sysoev and Konovalov each misrepresented to Rambler that they

                                  21   were separating from Rambler to form a new company that would provide support services to the

                                  22   existing open source NGINX Software for third-parties.” Id. ¶ 281. “Sysoev and Konovalov

                                  23   fraudulently concealed from Rambler that they were contemplating the prospect of potentially

                                  24   providing add-on services to the NGINX Software in the future.” Id. ¶ 283. “In an attempt to avoid

                                  25   triggering suspicion at Rambler, Sysoev and Konovalov couched their statements as aspirational

                                  26   and deeply protective in nature.” Id.

                                  27      E. The Merger with F5
                                                                                         7
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 8 of 33




                                   1          On March 9, 2019, F5 entered into a Merger Agreement, pursuant to which NGINX BVI

                                   2   became a wholly-owned subsidiary of F5. Id. ¶ 389. As part of this agreement, each member of the

                                   3   Team was given a position at F5. Id. ¶¶ 410–414. In the Merger Agreement, NGINX BVI

                                   4   represented and warranted that “no employee or independent contractor of the Company or any

                                   5   Subsidiary is in breach of any Contract with any former employer or other Person concerning

                                   6   Intellectual Property Rights or confidentiality.” Id. ¶ 415.

                                   7          According to Lynwood, prior to the merger, F5 “conducted extensive due diligence

                                   8   concerning the NGINX Software and its proprietary companion code and their origins, which of

                                   9   course revealed that Sysoev developed the NGINX Software and NGINX Plus modules for

                                  10   Rambler and with Rambler’s resources while he was employed there.” Id. ¶ 391. According to

                                  11   Lynwood, “F5 reviewed and analyzed the NGINX Software and NGINX Plus software itself, and

                                  12   therefore F5 knew that Sysoev wrote much of the NGINX Software and NGINX Plus software
Northern District of California
 United States District Court




                                  13   during normal working hours while employed by Rambler.” Id. ¶ 392.

                                  14          After the merger with F5, Korotkov allegedly approached Rambler and “blew the whistle

                                  15   on the conspiracy and scheme.” Id. ¶ 456. Korotkov allegedly informed Rambler that “the

                                  16   Disloyal Employees conspired to conceal from Rambler”: (1) “that NGINX Software and NGINX

                                  17   Plus were developed by Sysoev and the Disloyal Employees while they were still employed at

                                  18   Rambler and at Rambler’s expense”; (2) “the value of the NGINX Software and NGINX Plus and

                                  19   more generally the NGINX Enterprise”; (3) “the commercialization and monetization they

                                  20   recognized for the NGINX Software and NGINX Plus.” Id. ¶¶ 457–461.

                                  21          Lynwood alleges that, “[p]rior to Korotkov’s disclosures, Rambler did not have reason to,

                                  22   and did not, understand the scope or value of the Disloyal Employees’ work on the NGINX

                                  23   Software and NGINX Plus code.” Id. ¶ 464. “Immediately after Korotkov’s disclosures, Rambler

                                  24   and Lynwood conducted extensive investigations regarding the whistleblower’s assertions.” Id. ¶

                                  25   466. “Rambler and Lynwood’s extensive investigations confirmed the veracity of the

                                  26   whistleblower’s assertions, and this lawsuit followed.” Id. ¶ 467.

                                  27      F. The Instant Case
                                                                                          8
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 9 of 33




                                   1          On June 8, 2020, Plaintiff filed the instant case against Defendants Maxim Konovalov;

                                   2   Igor Sysoev; Andrey Alexeev; Maxim Dounin; Gleb Smirnoff; Angus Robertson; F5, Inc.;

                                   3   NGINX, Inc. (BVI); NGINX Software, Inc.; E. Venture Capital Partners II LLC; Runa Capital,

                                   4   Inc.; BV NGINX, LLC; and NGINX, Inc. (DE) (collectively, “Defendants”). Compl.

                                   5          Plaintiff brought 26 claims: (1) civil conspiracy among the Team, Robertson, Runa

                                   6   Capital, E. Ventures, NGINX BVI, NGINX DE, NGINX Software, Inc. and BV NGINX; (2)

                                   7   breach of employment obligations owed by Konovalov to Rambler; (3) breach of employment

                                   8   obligations owed by Sysoev to Rambler; (4) breach of employment obligations owed by Smirnoff

                                   9   to Rambler; (5) breach of Konovalov’s duty to act fairly and honestly with Rambler; (6) breach of

                                  10   the duty to act fairly and honestly with Rambler as to Sysoev and Smirnoff; (7) aiding and abetting

                                  11   by Alexeev and Dounin of the Disloyal Employees’ breaches of their duties of honesty and loyalty

                                  12   to Rambler; (8) aiding and abetting by Runa Capital and E. Ventures of the Team’s fraud and the
Northern District of California
 United States District Court




                                  13   Disloyal Employees’ breaches of their duties of honesty and loyalty to Rambler; (9) aiding and

                                  14   abetting by F5 of the Team’s fraud and the Disloyal Employees’ breaches of their duties of

                                  15   honesty and loyalty to Rambler; (10) tortious interference with contract against Konovalov,

                                  16   Robertson, NGINX Software, Inc., NGINX BVI, NGINX DE, and BV NGINX; (11) tortious

                                  17   interference with contract against Runa Capital and E. Ventures; (12) tortious interference with

                                  18   contract against F5; (13) tortious interference with prospective business advantage against all

                                  19   defendants; (14) fraud against the Disloyal Employees, NGINX Software, Inc., NGINX DE,

                                  20   NGINX BVI, and BV NGINX; (15) direct copyright infringement against all Defendants; (16)

                                  21   contributory copyright infringement against all Defendants; (17) vicarious copyright infringement

                                  22   against all Defendants; (18) cancellation of NGINX Trademark Registration and payment of

                                  23   damages for fraud as to NGINX Software, Inc. and F5; (19) cancellation of NGINX (Stylized)

                                  24   Trademark Registration and payment of damages for fraud as to NGINX Software, Inc. and F5;

                                  25   (20) cancellation of NGINX PLUS Trademark Registration and payment of damages for fraud as

                                  26   to NGINX DE, NGINX BVI, and F5; (21) cancellation of NGINX Trademark Registration and

                                  27
                                                                                        9
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 10 of 33




                                   1   payment of damages for fraud as to NGINX BVI and F5; (22) cancellation of NGINX

                                   2   CONTROLLER Trademark Registration and payment of damages as to NGINX BVI and F5; (23)

                                   3   cancellation of NGINX UNIT Trademark Registration and payment of damages for fraud as to

                                   4   NGINX BVI and F5; (24) false advertising as to all defendants; (25) infringement of the NGINX

                                   5   Trademark as to all defendants; and (26) unjust enrichment as to all defendants. ECF No. 1 ¶¶

                                   6   524–873.

                                   7          On October 1, 2020, the Court ordered Lynwood to select 10 claims to litigate through

                                   8   trial. ECF No. 107. On October 22, 2020, Lynwood selected the following claims: (1) civil

                                   9   conspiracy among the Team, Robertson, Runa Capital, E. Ventures, NGINX BVI, NGINX DE,

                                  10   NGINX Software, Inc. and BV NGINX; (2) breach of employment obligations owed by

                                  11   Konovalov to Rambler; (3) breach of employment obligations owed by Sysoev to Rambler; (5)

                                  12   breach of Konovalov’s duty to act fairly and honestly with Rambler; (8) aiding and abetting by
Northern District of California
 United States District Court




                                  13   Runa Capital and E. Ventures of the Team’s fraud and the Disloyal Employees’ breaches of their

                                  14   duties of honesty and loyalty to Rambler; (9) aiding and abetting by F5 of the Team’s fraud and

                                  15   the Disloyal Employees’ breaches of their duties of honesty and loyalty to Rambler; (10) tortious

                                  16   interference with contract against Konovalov, Robertson, NGINX Software, Inc., NGINX BVI,

                                  17   NGINX DE, and BV NGINX; (13) tortious interference with prospective business advantage

                                  18   against all defendants; (14) fraud against the Disloyal Employees, NGINX Software, Inc., NGINX

                                  19   DE, NGINX BVI, and BV NGINX; and (15) direct copyright infringement against all Defendants.

                                  20   ECF No. 110.

                                  21          On September 28, 2020, the F5 Entities filed a motion to stay discovery pending this

                                  22   Court’s ruling on their motion to dismiss, ECF No. 103, and a motion to shorten time on the

                                  23   motion to stay discovery, ECF No. 104. On November 3, 2020, the Court granted the motion to

                                  24   shorten time and the motion to stay discovery. ECF No. 117.

                                  25          On August 28, 2020, Defendants F5, NGINX (BVI), and NGINX Inc. (“the F5 Entities”)

                                  26   filed a motion to dismiss the instant case, ECF No. 88 (“F5 Mot.”), and an associated request for

                                  27
                                                                                       10
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 11 of 33




                                   1   judicial notice, ECF No. 89. That same day, Defendants E. Venture Capital Partners II LLC; Runa

                                   2   Capital, Inc.; and BV NGINX, LLC (“the Outside Investors”) filed a motion to dismiss the instant

                                   3   case, ECF No. 90 (“Outside Investors Mot.”). On October 30, 2020, Lynwood filed an opposition

                                   4   to both motions. ECF Nos. 115 (“Opp’n to F5 Mot.”), 116 (Opp’n to Outside Investors Mot.”). On

                                   5   December 3, 2020, the F5 Entities and the Outside Investors filed replies in support of their

                                   6   motions. ECF Nos. 121 (“F5 Reply”), 123 (“Outside Investors’ Reply”).

                                   7          On September 30, 2020, Defendants Maxim Konovalov, Igor Sysoev, Andrey Alexeev,

                                   8   Maxim Dounin, Gleb Smirnoff, and Angus Robertson (“the Individual Defendants”) filed a

                                   9   motion to dismiss the instant case, ECF No. 106. On December 10, 2020, Lynwood filed an

                                  10   opposition. ECF Nos. 124, 125, 127. On January 11, 2021, the Individual Defendants filed a reply.

                                  11   ECF No. 129.

                                  12          The F5 Entities request that the Court conclude that the Complaint incorporated by
Northern District of California
 United States District Court




                                  13   reference the open source license for the public release of the NGINX open source software,

                                  14   which was released on October 4, 2004. ECF No. 89. A document can be properly incorporated by

                                  15   reference into the complaint where “the contents of the document are alleged in a complaint, the

                                  16   document’s authenticity is not in question and there are no disputed issues as to the document’s

                                  17   relevance.” See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010); accord Khoja

                                  18   v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018) (concluding that a document

                                  19   was incorporated by reference into the complaint where the complaint refers extensively to a

                                  20   document). The Complaint alleges the contents of the open source license and refers to the open

                                  21   source license extensively. See Compl. ¶¶ 22, 42, 305–06, 483, 680, 683, 697, 702, 729.

                                  22   Moreover, no party has called the document’s authenticity into question or disputed its relevance.

                                  23   Accordingly, the Court concludes that the open source license is incorporated by reference into the

                                  24   complaint.

                                  25          The F5 Entities also request judicial notice of the transcript of an interview of Igor Sysoev

                                  26   given on or about January 5, 2012. ECF No. 89. The Court may take judicial notice of matters that

                                  27
                                                                                        11
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 12 of 33




                                   1   are either “generally known within the trial court’s territorial jurisdiction” or “can be accurately

                                   2   and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.

                                   3   Evid. 201(b). However, to the extent any facts in documents subject to judicial notice are subject

                                   4   to reasonable dispute, the Court will not take judicial notice of those facts. See Lee v. City of Los

                                   5   Angeles, 250 F.3d 668, 689 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of

                                   6   Santa Clara, 307 F.3d 1119 (9th Cir. 2002). Courts have held that news articles, such as this

                                   7   interview, are proper subjects of judicial notice. See, e.g., Heliotrope Gen., Inc. v. Ford Motor Co.,

                                   8   189 F.3d 971, 981 n.18 (9th Cir. 1990) (holding that it is proper to take judicial notice of a news

                                   9   article). Moreover, this interview appears on a publicly available website and is thus a proper

                                  10   subject of judicial notice. See Brown v. Google LLC, 2021 WL 949372, at *5 (N.D. Cal. Mar. 12,

                                  11   2021) (granting judicial notice of publicly available webpages). Accordingly, the Court GRANTS

                                  12   the F5 Entities’ request for judicial notice, ECF No. 89.
Northern District of California
 United States District Court




                                  13   II. LEGAL STANDARD
                                  14      A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  15          Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  16   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  17   A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  18   Procedure 12(b)(6). Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief

                                  19   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

                                  20   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                  21   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

                                  22   U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but it

                                  23   asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                  24   quotation marks omitted). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                  25   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                  26   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                  27   1031 (9th Cir. 2008).
                                                                                         12
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 13 of 33




                                   1          The Court, however, need not accept as true allegations contradicted by judicially

                                   2   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   3   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   4   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                   5   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   6   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   7   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                   8   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                   9   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  10      B. Leave to Amend
                                  11          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  12   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend
Northern District of California
 United States District Court




                                  13   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  14   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  15   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  16   omitted). When dismissing a complaint for failure to state a claim, “'a district court should grant

                                  17   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  18   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  19   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  20   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  21   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  22   (9th Cir. 2008).

                                  23   III. DISCUSSION
                                  24          As discussed above, Lynwood selected ten claims to litigate through trial. ECF No. 110.

                                  25   Seven of Lynwood’s ten selected claims are against F5 Networks, Inc.; NGINX, Inc. (BVI); and

                                  26   NGINX Software, Inc. (collectively, the “F5 Entities”) and E. Venture Capital Partners II LLC;

                                  27
                                                                                         13
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 14 of 33




                                   1   Runa Capital, Inc.; and BV NGINX, LLC (collectively, “the Outside Investors”). Id. The F5

                                   2   Entities and the Outside Investors move to dismiss all seven claims, which are: (1) civil

                                   3   conspiracy among Sysoev, Konovalov, Alexeev, Dounin, and Smirnoff (collectively, “the Team”),

                                   4   Robertson, Runa Capital, E. Ventures, NGINX BVI, NGINX DE, NGINX Software, Inc. and BV

                                   5   NGINX; (8) aiding and abetting by Runa Capital and E. Ventures of the Team’s fraud and Sysoev,

                                   6   Konovalov, and Smirnoff’s (collectively, the “Disloyal Employees”) breaches of their duties of

                                   7   honesty and loyalty to Rambler; (9) aiding and abetting by F5 of the Team’s fraud and the

                                   8   Disloyal Employees’ breaches of their duties of honesty and loyalty to Rambler; (10) tortious

                                   9   interference with contract against Konovalov, Robertson, NGINX Software, Inc., NGINX BVI,

                                  10   NGINX DE, and BV NGINX; (13) tortious interference with prospective business advantage

                                  11   against all defendants; (14) fraud against the Disloyal Employees, NGINX Software, Inc., NGINX

                                  12   DE, NGINX BVI, and BV NGINX; and (15) direct copyright infringement against all Defendants.
Northern District of California
 United States District Court




                                  13          The F5 Entities and the Outside Investors move to dismiss these claims for many reasons.

                                  14   Below the Court dismisses these claims for three reasons and thus need not reach all of the reasons

                                  15   set forth in the instant motions to dismiss. The Court dismisses these claims with leave to amend.

                                  16   In any amended complaint, Lynwood must cure all the deficiencies identified in the F5 Entities’

                                  17   and the Outside Investors’ motions to dismiss. Otherwise, the Court will dismiss the deficient

                                  18   claims with prejudice.

                                  19          Below the Court dismisses these claims for the following three reasons. First, these claims

                                  20   are untimely because they stem from the Team’s alleged theft of the NGINX Enterprise from

                                  21   Rambler, which occurred in 2011, nearly a decade ago. Second, the allegations of a fraudulent

                                  22   scheme to steal the NGINX Enterprise from Rambler, which underlie all these claims, do not

                                  23   satisfy the heightened pleading standard of Federal Rule of Civil Procedure 9(b). Third, each of

                                  24   these claims fails to state a claim. The Court addresses each reason in turn.

                                  25      A. Statutes of Limitations
                                  26          The F5 Entities and the Outside Investors contend that Lynwood’s claims are barred by the

                                  27
                                                                                        14
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 15 of 33




                                   1   statutes of limitations. Because Lynwood’s claims stem from the alleged theft of the NGINX

                                   2   Enterprise from Rambler in 2011, the Court agrees with the F5 Entities and the Outside Investors

                                   3   that Lynwood’s claims are barred by the statutes of limitations.

                                   4          “A claim may be dismissed under Rule 12(b)(6) on the ground that it is barred by the

                                   5   applicable statute of limitations only when ‘the running of the statute is apparent on the face of the

                                   6   complaint.’” Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir.

                                   7   2010) (quoting Huynh v. Chase Manhattan Bank, 465 F.3d 992, 997 (9th Cir. 2006)). “[A]

                                   8   complaint cannot be dismissed unless it appears beyond doubt that the plaintiff can prove no set of

                                   9   facts that would establish the timeliness of the claim.” Id. (quoting Supermail Cargo, Inc. v.

                                  10   United States, 68 F.3d 1204, 1206 (9th Cir. 1995)).

                                  11          Each of Lynwood’s claims has a limitations period of between two and three years. See 17

                                  12   U.S.C. § 507(b) (stating that copyright infringement actions must be filed “within three years after
Northern District of California
 United States District Court




                                  13   the claim accrued”); DC Comics v. Pac. Pictures Corp., 938 F. Supp. 3d 941, 948 (C.D. Cal.

                                  14   2013) (“The statute of limitations for tortious interference with contract in California is two

                                  15   years”) (citing Cal. Civ. Proc. Code § 339(1)); Wild Rivers Waterpark Mgmt. LLC v. Katy WP

                                  16   Grp., LLC, 2019 WL 6998669, at *8 (C.D. Cal. Feb. 29, 2019) (“The statute of limitations for

                                  17   intentional interference with prospective economic advantage is two years . . . .”) (citing Cal. Civ.

                                  18   Proc. Code § 339(1)); Am. Master Lease LLC v. Idanta Partners, Ltd., 225 Cal. App. 4th 1471,

                                  19   1478 (2014) (stating that the statute of limitations for aiding and abetting breach of fiduciary duty

                                  20   is four years if the breach is nonfraudulent and three years if the breach is fraudulent); Kline v.

                                  21   Turner, 87 Cal. App. 1369, 1373–74 (2001) (“An action for relief on the grounds of fraud or

                                  22   mistake must be commenced within three years.”) (citing Cal. Civ. Proc. Code § 338(d)).

                                  23          Lynwood filed its complaint on June 8, 2020. Compl. However, Lynwood’s claims stem

                                  24   from the alleged theft of the NGINX Enterprise from Rambler in 2011, nearly a decade before

                                  25   Lynwood filed its complaint. See Section I, supra; Compl. ¶¶ 192–388 (alleging a fraudulent

                                  26   scheme to steal the NGINX Enterprise from Rambler). Accordingly, Lynwood’s claims are

                                  27
                                                                                         15
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 16 of 33




                                   1   untimely.

                                   2          Lynwood contends that its claims are timely for four reasons. First, Lynwood argues that

                                   3   the statutes of limitations started to run when the merger between F5 and NGINX closed in 2019

                                   4   because the merger was the last overt act in furtherance of the alleged conspiracy. Second,

                                   5   Lynwood contends that the 2019 merger started the running of the statutes of limitations because

                                   6   Defendants were engaged in a series of continuing wrongs, the last of which was the merger.

                                   7   Third, Lynwood argues that the statutes of limitations were tolled by the fraudulent concealment

                                   8   doctrine. Finally, Lynwood contends that the statutes of limitations were tolled by the delayed

                                   9   discovery doctrine. The Court addresses each argument in turn.

                                  10          1. Last Overt Act
                                  11          “When a civil conspiracy is properly alleged and proved, the statute of limitations does not

                                  12   begin to run on any part of a plaintiff’s claims until the last overt act pursuant to the conspiracy
Northern District of California
 United States District Court




                                  13   has been completed.” Wyatt v. Union Mortg. Co., 24 Cal. 3d 773, 786 (1979). “For an act to be an

                                  14   overt act delaying the commencement of the limitations period, it must be performed in

                                  15   furtherance of the conspiracy.” Risk v. Kingdom of Norway, 707 F. Supp. 1159 (N.D. Cal. 1989).

                                  16   However, California law distinguishes between “acts which are properly classifiable as ‘overt

                                  17   acts’ in furtherance of the conspiracy” and “activities of conspirators . . . which may evidence the

                                  18   prior conspiracy.” Livett v. F.C. Financial Assoc., 124 Cal. App. 3d 413, 419 (1981).

                                  19          Lynwood argues that the statutes of limitations started to run when the merger closed in

                                  20   2019 because the merger was the last overt act in furtherance of the conspiracy. Opp’n to Outside

                                  21   Investors Mot. at 6–7. However, Lynwood’s argument is unpersuasive for two reasons. First, as

                                  22   explained below, Lynwood has not alleged a conspiracy. See Section III(C)(6), infra. Second,

                                  23   Lynwood has not plausibly alleged a large, decades-long conspiracy whose object was to sell off

                                  24   the NGINX Enterprise to a third party. Rather, the primary object of the alleged conspiracy was to

                                  25   steal the NGINX Enterprise from Rambler, an object that was completed when the NGINX

                                  26   Enterprise was incorporated separately in 2011. See Compl. ¶ 536 (alleging that NGINX Software,

                                  27
                                                                                         16
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 17 of 33




                                   1   Inc., NGINX BVI, NGINX DE, and BV NGINX were incorporated in 2011). Accordingly, the

                                   2   Court is not persuaded that the 2019 merger between NGINX and F5, which occurred nearly a

                                   3   decade after the NGINX Enterprise was allegedly stolen, was the overt act in furtherance of the

                                   4   conspiracy.

                                   5          2. Continuing Wrongs
                                   6          “The continuing violation doctrine aggregates a series of wrongs or injuries for purposes of

                                   7   the statute of limitations, treating the limitations period as accruing for all of them upon

                                   8   commission or sufferance of the last of them.” Aryeh v. Canon Business Solutions, Inc., 55 Cal.

                                   9   4th 1185, 1192 (2013).

                                  10          Lynwood contends that the 2019 merger started the running of the statutes of limitations

                                  11   because Defendants were engaged in a series of continuing wrongs, and the last of those

                                  12   continuing wrongs was the 2019 merger. Opp’n to Outside Investors Mot. at 12. However,
Northern District of California
 United States District Court




                                  13   Lynwood’s argument is unpersuasive because Lynwood does not plausibly allege that Defendants

                                  14   engaged in a series of continuing wrongs for nearly two decades—from the time that Sysoev wrote

                                  15   the first line of the NGINX Software in 2001 until the F5 merger in 2019. Indeed, Lynwood does

                                  16   not explain why the series of continuing wrongs was not complete in 2011, when the NGINX

                                  17   Enterprise was allegedly stolen from Rambler. See Compl. ¶ 536 (alleging that NGINX Software,

                                  18   Inc., NGINX BVI, NGINX DE, and BV NGINX were incorporated in 2011). Thus, the Court is

                                  19   not persuaded that the 2019 merger, which occurred nearly a decade after the NGINX Enterprise

                                  20   was allegedly stolen, was the last of a series of continuing wrongs.

                                  21          3. Fraudulent Concealment
                                  22          “The purpose of the fraudulent concealment doctrine is to prevent a defendant from

                                  23   ‘concealing a fraud . . . until such a time as the party committing the fraud could plead the statute

                                  24   of limitations to protect it.’” In re Animation Workers Antitrust Litig., 123 F. Supp. 3d 1175, 1194

                                  25   (N.D. Cal. 2015) (quoting Bailey v. Glover, 88 U.S. (21 Wall) 342, 349 (1874)) [hereinafter “In re

                                  26   Animation Workers”]. “A statute of limitations may be tolled if the defendant fraudulently

                                  27
                                                                                         17
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 18 of 33




                                   1   concealed the existence of a cause of action in such a way that the plaintiff, acting as a reasonable

                                   2   person, did not know of its existence.” Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055, 1060

                                   3   (9th Cir. 2012). The plaintiff bears the burden of pleading fraudulent concealment. In re

                                   4   Animation Workers, 123 F. Supp. 3d at 1194. “Moreover, allegations of fraudulent concealment

                                   5   must be pled with particularity.” Id. (citing Conmar Corp. v. Mitsui & Co. (U.S.A.), Inc., 858 F.2d

                                   6   499, 502 (9th Cir. 1988)); see Section III(B), infra (outlining heightened pleading standard for

                                   7   allegations of fraud). “However, ‘it is generally inappropriate to resolve the fact-intensive

                                   8   allegations of fraudulent concealment at the motion to dismiss stage.’” Id. (quoting In re Rubber

                                   9   Chemicals Antitrust Litig., 504 F. Supp. 2d 777, 789 (N.D. Cal. 2007)).

                                  10           Lynwood contends that the statutes of limitations were tolled by the fraudulent

                                  11   concealment doctrine. Opp’n to Outside Investors Mot. at 7–10. “To plead fraudulent

                                  12   concealment, the plaintiff must allege that: (1) the defendant took affirmative acts to mislead the
Northern District of California
 United States District Court




                                  13   plaintiff; (2) the plaintiff did not have ‘actual or constructive knowledge of the facts giving rise to

                                  14   its claim’; and (3) the plaintiff acted diligently in trying to uncover the facts giving rise to its

                                  15   claim.” Id. (quoting Hexcel, 681 F.3d at 1060). The Court addresses each requirement in turn.

                                  16               a. Affirmative Acts
                                  17           “The Ninth Circuit and other courts in this District have consistently required that a

                                  18   plaintiff allege ‘affirmative acts’ of concealment.” In re Animation Workers, 123 F. Supp. 3d at

                                  19   1197. “These acts must be ‘affirmative steps to mislead’ that are more than mere ‘passive[]

                                  20   conceal[ment].” Id. (quoting Volk v. D.A. Davidson & Co., 816 F.2d 1406, 1416 (9th Cir. 1987)).

                                  21   However, “silence may be sufficient to show fraudulent concealment where there is an affirmative

                                  22   duty to disclose, e.g., a fiduciary duty.” Id. at 1198 n. 13.

                                  23           In the instant case, Lynwood contends that it has alleged affirmative acts based on its

                                  24   allegations that Defendants “made false statements and engaged in efforts to destroy evidence and

                                  25   keep their conspiracy secret.” Opp’n to Outside Investors Mot. at 8. However, as explained below,

                                  26   infra Section III(B), Lynwood never pleads these allegations with the particularity required by

                                  27
                                                                                           18
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 19 of 33




                                   1   Rule 9(b). See In re Animation Workers, 123 F. Supp. 3d at 1194 (stating that “allegations of

                                   2   fraudulent concealment must be pled with particularity”). Accordingly, Lynwood has not alleged

                                   3   affirmative acts that support the application of the fraudulent concealment doctrine.

                                   4               b. Actual or Constructive Knowledge
                                   5           The plaintiff must also allege that the plaintiff did not have “actual or constructive

                                   6   knowledge of the facts giving rise to its claim.” In re Animation Workers, 123 F. Supp. 3d at 1205

                                   7   (quoting Hexcel, 681 F.3d at 1060).“[T]he question of constructive knowledge and inquiry notice

                                   8   generally ‘presents a question for the trier of fact.’” Id. at 1205.

                                   9           In the instant case, Lynwood has not plausibly alleged that it did not have actual or

                                  10   constructive notice of the facts giving rise to its claim. Lynwood alleges that Rambler was

                                  11   unaware of the existence and value of the NGINX Enterprise. See, e.g., id. ¶ 35 (“Rambler could

                                  12   have incubated the NGINX Enterprise if only the conspirators had informed Rambler of its
Northern District of California
 United States District Court




                                  13   existence”).

                                  14           However, the Complaint’s allegations support the conclusion that, as early as 2001,

                                  15   Rambler was aware of the value of the NGINX Enterprise. Indeed, Lynwood alleges that, as of

                                  16   2001, “[o]ne of Sysoev’s primary employment responsibilities as a Rambler employee was to

                                  17   develop the NGINX Software as a key component of Rambler infrastructure.” Id. ¶ 175. Rambler

                                  18   was the largest technology company and search engine in Russia at the time of Sysoev’s

                                  19   employment. Id. ¶ 80. Moreover, Lynwood alleges that, during Sysoev’s employment at Rambler,

                                  20   “Rambler paid Sysoev regular outsized bonuses on either a quarterly or semi-annual basis in

                                  21   recognition of his work in developing the NGINX Software for Rambler and the software code’s

                                  22   utility in solving the company’s various issues at that time.” Id. ¶ 101. Furthermore, Sysoev’s

                                  23   work on NGINX allegedly made Sysoev into “a worldwide technology celebrity.” Id. ¶ 25. These

                                  24   facts suggest that Rambler recognized the value of the NGINX Software nearly two decades

                                  25   before Lynwood filed the instant case.

                                  26           Second, Lynwood alleges that Rambler was not aware that Sysoev, Konovalov, and the

                                  27
                                                                                          19
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 20 of 33




                                   1   Team would exercise ownership rights over NGINX. However, the Complaint’s allegations

                                   2   support the conclusion that, as of 2011, Rambler was aware that Sysoev, Konovalov, and the

                                   3   Team would exercise ownership rights over NGINX. Indeed, in 2011, the Team formed NGINX

                                   4   Software, Inc.; NGINX BVI; and NGINX DE through public filings. Id. ¶ 273. The Team also

                                   5   registered several trademarks. Furthermore, Konovalov and Sysoev separated from Rambler in

                                   6   2011. Id. ¶¶ 211, 276. When they separated, both Konovalov and Sysoev announced an intention

                                   7   to separate “to form a new company.” Id. ¶ 281. “On July 18, 2011, Sysoev announced to his list

                                   8   service recipients that he was going to ‘establish nginx as a company to fully dedicate [himself] to

                                   9   the [nginx] project.’” Id. ¶ 276. Moreover, between 2013 and 2019, the F5 Entities have

                                  10   introduced 20 or more versions of NGINX Plus. Id. ¶ 717. These facts demonstrate that, far from

                                  11   flying under the radar, the NGINX Enterprise was operating in Rambler’s plain sight.

                                  12   Accordingly, Rambler was on notice in 2011, nearly a decade before Lynwood filed the instant
Northern District of California
 United States District Court




                                  13   case, that Sysoev, Konovalov, and the Team would exercise ownership rights over NGINX.

                                  14          Furthermore, the Assignment Agreement between Rambler and Lynwood demonstrates

                                  15   that Rambler was on notice of these claims. On January 15, 2015, more than five years before

                                  16   Lynwood filed the instant case, Rambler and Lynwood entered into an Assignment Agreement,

                                  17   “which assigned Rambler’s employment and intellectual property rights to Lynwood for

                                  18   enforcement in the event Sysoev or Konovalov would ever claim an ownership right to the

                                  19   NGINX Software or had previously engaged in any illicit or wrongful conduct . . . as it concerned

                                  20   Rambler and its proprietary information and products.” Compl. ¶ 471. This Assignment

                                  21   Agreement demonstrates that Lynwood was on notice that Sysoev and Konovalov might claim an

                                  22   ownership right to the NGINX Software and might have engaged in wrongful conduct with

                                  23   respect to Rambler. Id. Otherwise, there would have been no reason for Lynwood and Rambler to

                                  24   execute the assignment. Thus, Lynwood cannot plausibly allege that it did not have “actual or

                                  25   constructive knowledge of the facts giving rise to its claim.” In re Animation Workers, 123 F.

                                  26   Supp. 3d at 1205 (quoting Hexcel, 681 F.3d at 1060).

                                  27              c. Diligence
                                                                                        20
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 21 of 33




                                   1          Lastly, the plaintiff must also demonstrate that the plaintiff diligently pursued the facts

                                   2   giving rise to the cause of action. “Where a plaintiff’s suspicions have been or should have been

                                   3   excited, there can be no fraudulent concealment where he [or she] ‘could have then confirmed his

                                   4   [or her] earlier suspicion by a diligent pursuit of further information.” In re Animation Workers,

                                   5   123 F. Supp. 3d at 1205 (quoting Conmar, 858 F.2d at 504).

                                   6          As explained above, Rambler’s and Lynwood’s suspicions should have been excited long

                                   7   before the filing of the instant case. Indeed, as early as 2001, Rambler was aware of the value of

                                   8   the NGINX Software because Rambler had assigned Sysoev the responsibility to develop the

                                   9   NGINX Software. Compl. ¶ 175. Moreover, as of 2011, the NGINX Enterprise was incorporated

                                  10   through public filings and became the owner of several trademarks. Id. ¶ 273. That same year,

                                  11   Konovalov and Sysoev separated from Rambler and announced an intention to separate “to form a

                                  12   new company.” Id. ¶ 281. Rambler then assigned its employment and intellectual property rights
Northern District of California
 United States District Court




                                  13   with respect to the NGINX Enterprise to Lynwood pursuant to a January 15, 2015 Assignment

                                  14   Agreement. Compl. ¶ 471. Based on these circumstances, Rambler and Lynwood should have

                                  15   acted diligently in investigating whether there was a cause of action. However, rather than

                                  16   investigating, Rambler and Lynwood waited until 2019, after F5 purchased the NGINX Enterprise

                                  17   for $670 million and when Korotkov, the whistleblower, approached Rambler. There is no excuse

                                  18   for Rambler’s and Lynwood’s delay. Accordingly, Lynwood cannot show that it diligently

                                  19   pursued its rights. In sum, Lynwood cannot meet any of the three requirements for application of

                                  20   the fraudulent concealment doctrine.

                                  21          4. Delayed Discovery
                                  22          “Under California law, the discovery rule may postpone accrual of an applicable statute of

                                  23   limitations until a party either (1) actually discovered his injury or (2) could have discovered the

                                  24   injury and cause through the exercise of reasonable diligence.” H.B. Filmes, Ltd. v. CBS, Inc., 98

                                  25   F. App’x 596, 598 (9th Cir. 2004). Similarly, federal law provides that “a limitations period begins

                                  26   to run when the plaintiff knows or has reason to know of the injury which is the basis of the

                                  27
                                                                                         21
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 22 of 33




                                   1   action.” Lyons v. Michael & Assoc., 824 F.3d 1169, 1170 (9th Cir. 2016).

                                   2             Lynwood argues that the statutes of limitations were tolled by the delayed discovery

                                   3   doctrine. Opp’n to Outside Investors Mot. at 10–12. However, as explained above, Lynwood has

                                   4   not plausibly alleged that it did not have notice of the injury which gives rise to the causes of

                                   5   action in the instant case. See Section III(A)(3), supra. Accordingly, Lynwood’s reliance on the

                                   6   delayed discovery doctrine is misplaced. Thus, the Court GRANTS the instant motions to dismiss

                                   7   Lynwood’s claims because they are barred by the statutes of limitations. The Court does so with

                                   8   leave to amend because amendment would not be futile, unduly prejudice the opposing parties, or

                                   9   cause undue delay, and Lynwood has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  10      B. Rule 9(b)’s Heightened Pleading Standard
                                  11             The F5 Entities and the Outside Investors also contend that Lynwood’s claims fail to

                                  12   satisfy the heightened pleading standards of Federal Rule of Civil Procedure 9(b). The Court
Northern District of California
 United States District Court




                                  13   agrees.

                                  14             Federal Rule of Civil Procedure 9(b) requires that a plaintiff alleging fraud “must state

                                  15   with particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b); see Kearns v. Ford

                                  16   Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009). These requirements apply to allegations of fraud,

                                  17   claims that are grounded in fraud, and complaints that are grounded in fraud. See Vess, 317 F.3d at

                                  18   1106 (“When an entire complaint . . . is grounded in fraud and its allegations fail to satisfy the

                                  19   heightened pleading requirements of Rule 9(b), a district court may dismiss the complaint.”).

                                  20             To satisfy this heightened standard, the allegations must be “specific enough to give

                                  21   defendants notice of the particular misconduct which is alleged to constitute the fraud charged so

                                  22   that they can defend against the charge and not just deny that they have done anything wrong.”

                                  23   Bly-Magee v. California, 236 F. 3d 1014, 1019 (9th Cir. 2001) (quoting Neubronner v. Milken, 6

                                  24   F.3d 666, 672 (9th Cir. 1993)). Thus, claims sounding in fraud must allege “an account of the time,

                                  25   place, and specific content of the false representations as well as the identities of the parties to the

                                  26   misrepresentations.” Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007). In other words,

                                  27
                                                                                          22
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 23 of 33




                                   1   “[a]verments of fraud must be accompanied by ‘the who, what, when, where, and how’ of the

                                   2   misconduct charged.” Vess, 317 F.3d at 1106 (quoting Cooper, 137 F.3d at 627).

                                   3          Lynwood’s entire Complaint alleges a fraudulent scheme by the Team to steal the NGINX

                                   4   Enterprise from Rambler and conceal Rambler’s causes of action against them. See Compl. ¶¶

                                   5   192–388 (alleging a fraudulent scheme to steal the NGINX Enterprise from Rambler). Moreover,

                                   6   the alleged fraudulent scheme is the basis for Lynwood’s claims against the F5 Entities and the

                                   7   Outside Investors. See Compl. ¶¶ 533–35 (conspiracy claim); id. ¶¶ 607–12 (aiding and abetting

                                   8   against Runa Capital and E. Ventures); id. ¶¶ 618–22 (aiding and abetting against F5); id. ¶ 636

                                   9   (tortious interference claim); id. ¶ 668 (tortious interference with prospective economic

                                  10   advantage); id. ¶ 675–84 (fraud); id. ¶ 695–701 (copyright infringement). However, Lynwood has

                                  11   not pled the alleged fraudulent scheme with particularity because Lynwood has not “identified ‘the

                                  12   who, what, when, where, and how’ of the misconduct charged.” Vess, 317 F.3d at 1106 (quoting
Northern District of California
 United States District Court




                                  13   Cooper, 137 F.3d at 627).

                                  14          The Court comes to this conclusion for three reasons. First, Lynwood does not plead the

                                  15   alleged false statements with particularity because Lynwood does not provide the time, place,

                                  16   speaker, and specific content of the alleged false statements. Second, Lynwood does not plead the

                                  17   alleged destruction and theft of evidence with particularity because Lynwood does not state who

                                  18   was responsible for the alleged destruction and theft of evidence, what actions were taken, what

                                  19   evidence was stolen or destroyed, and when the evidence was stolen or destroyed. Finally,

                                  20   Lynwood does not plead its allegations against the Outside Investors with particularity because

                                  21   Lynwood does not specify how and when the Outside Investors became involved in the alleged

                                  22   conspiracy. The Court addresses each reason in turn.

                                  23          First, Lynwood alleges that the Disloyal Employees made various misleading statements to

                                  24   Rambler regarding their work on the NGINX Enterprise, the value of the NGINX Enterprise, and

                                  25   their plans upon their separation from Rambler. See, e.g., Compl. ¶¶ 5, 283–89, 683. However,

                                  26   Lynwood only restates the content of these statements in general terms. See, e.g., id. ¶ 289 (“Even

                                  27
                                                                                        23
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 24 of 33




                                   1   though Konovalov and the rest of the Disloyal Employees were fixated on misappropriating the

                                   2   NGINX Enterprise, which they viewed as a highly valuable business,” the Disloyal Employees

                                   3   allegedly misrepresented to Rambler that the NGINX Enterprise was worthless). Furthermore,

                                   4   Lynwood does not provide the time and place of the statements. See, e.g., id. Moreover, Lynwood

                                   5   fails to identify the specific speaker who made the statements, instead grouping multiple speakers

                                   6   together. See, e.g., id. ¶ 281 (“Sysoev and Konovalov each misrepresented to Rambler that they

                                   7   were separating from Rambler to form a new company that would provide support services to the

                                   8   existing open source NGINX Software for third-parties.”); id. ¶ 283 (“Sysoev and Konovalov

                                   9   fraudulently concealed from Rambler that they were contemplating the prospect of potentially

                                  10   providing add-on services to the NGINX Software in the future”). Accordingly, Lynwood’s

                                  11   allegations regarding the false statements fail to meet Rule 9(b)’s heightened pleading standard.

                                  12   See Swartz, 476 F.3d at 764 (holding that Rule 9(b) requires the plaintiff to provide “the time,
Northern District of California
 United States District Court




                                  13   place, and specific content of the false representations”).

                                  14          Second, Lynwood alleges that the Disloyal Employees and the NGINX Conspirators

                                  15   engaged in fraud by deleting emails and stealing and destroying Rambler’s servers that contained

                                  16   evidence of the unlawful conduct. Compl. ¶¶ 5, 682. According to Lynwood, “all of Konovalov’s

                                  17   emails related to NGINX’s formation were deleted,” “[t]he vast majority of Sysoev’s email folders

                                  18   were deleted,” and “[t]he vast majority of Smirnoff’s emails were deleted.” Id. ¶¶ 297–99.

                                  19   However, Lynwood makes its allegations in the passive tense without identifying who in

                                  20   particular was responsible for the deletion of the emails and when they deleted the emails. Id.

                                  21   Moreover, as to the servers, Lynwood fails to specify what, if any, actions the F5 Entities or the

                                  22   Outside Investors took to direct the theft or destructions of the servers, when those actions were

                                  23   taken, when each server was stolen or destroyed, where each server was stolen from, and how

                                  24   each server was stolen or destroyed. Accordingly, Lynwood has not pled its allegations regarding

                                  25   destruction of evidence with the particularity required by Rule 9(b). See Vess, 317 F.3d at 1106

                                  26   (“Averments of fraud must be accompanied by ‘the who, what, when, where, and how’ of the

                                  27
                                                                                         24
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                           Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 25 of 33




                                   1   misconduct charged.”) (quoting Cooper, 137 F.3d at 627).

                                   2           Third, Lynwood alleges that BV Capital and Runa Capital allegedly “became involved in

                                   3   the granular details of the Team’s plans to misappropriate the NGINX Enterprise from Rambler

                                   4   and launch it under the banner of a new company formed by the Team and funded by their capital

                                   5   partners.” Compl. ¶ 260. However, Lynwood never explains how BV Capital and Runa Capital

                                   6   “became involved in the granular details of the Team’s plans.” Id.3 Accordingly, Lynwood

                                   7   allegations regarding the Outside Investors cannot meet the heightened pleading standard provided

                                   8   by Rule 9(b). See Vess, 317 F.3d at 1106 (“Averments of fraud must be accompanied by ‘the who,

                                   9   what, when, where, and how’ of the misconduct charged.”) (quoting Cooper, 137 F.3d at 627).

                                  10           Thus, the Court GRANTS the instant motions to dismiss Lynwood’s claims because these

                                  11   claims have failed to meet the heightened pleading standard of Rule 9(b). The Court does so with

                                  12   leave to amend because amendment would not be futile, unduly prejudice the opposing parties, or
Northern District of California
 United States District Court




                                  13   cause undue delay, and Lynwood has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  14        C. Failure to State a Claim
                                  15           The F5 Entities and the Outside Investors assert that each of Lynwood’s claims fails to

                                  16   state a claim. The Court addresses each of these claims in turn.

                                  17           1. Claims 8 and 9: Aiding and Abetting of the Team’s fraud and Disloyal
                                                  Employees’ breaches of their duties of honesty and loyalty to Rambler
                                  18
                                               To state a claim for aiding and abetting a tort under California law, the plaintiff must allege
                                  19
                                       that the defendant had actual knowledge of the tort. See Neilson v. Union Bank of Cal., N.A., 290
                                  20
                                       F. Supp. 2d. 1101, 1118 –19 (C.D. Cal. 2003) (“California law requires that a defendant have
                                  21
                                       actual knowledge of tortious activity before it can be held liable as an aider and abettor[.]”); see
                                  22
                                       also Casey v. U.S. Bank Nat. Ass’n, 127 Cal. App. 4th 1138, 1146 (2005) (holding that
                                  23
                                  24
                                       3
                                        Moreover, the Complaint’s allegations suggest that, to the contrary, BV Capital and Runa Capital
                                  25   did not want to involve themselves in the alleged venture if the NGINX Enterprise was
                                       misappropriated from Rambler. Id. ¶ 270. (alleging that the funding term sheet required that the
                                  26   company counsel provide a legal opinion that the Founder’s activities “do not and will not conflict
                                       with any agreement, commitment, or other encumbrance placed on them by their current or former
                                  27   employer”).
                                                                                       25
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 26 of 33




                                   1   “[k]nowledge is the crucial element” of an aiding and abetting claim because “a defendant can

                                   2   only aid and abet another’s tort if the defendant knows what ‘that tort’ is”). Conclusory allegations

                                   3   that the defendant knew of the tort are insufficient. See Namer v. Bank of Am., N.A., 2017 WL

                                   4   1180193, at *5 (S.D. Cal. Mar. 30, 2017) (granting motion to dismiss aiding and abetting breach

                                   5   of fiduciary duty claim because the plaintiff’s allegations were “conclusory” and “fail[ed] to

                                   6   plausibly establish that [the defendant] had actual knowledge of the alleged wrongful conduct”);

                                   7   see also Casey, 127 Cal. App. 4th at 1152–53 (affirming dismissal of aiding and abetting claim

                                   8   because the plaintiff’s “general allegation” that the defendants knew of “‘wrongful and illegal

                                   9   conduct’ does not constitute sufficient pleading that the [defendants] had actual knowledge” of the

                                  10   torts).

                                  11             In the instant case, Lynwood claims that F5, E. Ventures, and Runa Capital aided and

                                  12   abetted the Team’s fraud and the Disloyal Employees’ breaches of their duties of honesty and
Northern District of California
 United States District Court




                                  13   loyalty to Rambler. See Compl. ¶¶ 605–615, 616–625. However, even assuming that Lynwood has

                                  14   stated tort claims against the Team, Lynwood has not plausibly alleged that F5, E. Ventures, and

                                  15   Runa Capital had actual knowledge of the Team’s torts. Rather, Lynwood only makes conclusory

                                  16   allegations with respect to these defendants’ knowledge of the Team’s torts. The Court addresses

                                  17   F5 and then addresses E. Ventures and Runa Capital.

                                  18             First, Lynwood makes conclusory allegations that F5 knew “about the Disloyal

                                  19   Employees’ obligations to Rambler and the Team’s fraudulent conduct against Rambler.” Compl.

                                  20   ¶ 618. Lynwood alleges that F5 had knowledge of the Disloyal Employees’ obligations to Rambler

                                  21   and the Team’s fraudulent conduct against Rambler “[a]s a result of [F5’s] due diligence” prior to

                                  22   the merger, and “[a]s a sophisticated entity with international offices.” Id. ¶¶ 618–19. However,

                                  23   these allegations do not plausibly establish that F5 had knowledge of the alleged theft of the

                                  24   NGINX Enterprise that occurred in 2011, years before the 2019 merger. These allegations are

                                  25   especially insufficient because other allegations suggest that F5 believed the Disloyal Employees

                                  26   had not engaged in fraudulent conduct with respect to Rambler. Id. ¶ 415 (stating that the Merger

                                  27
                                                                                        26
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 27 of 33




                                   1   Agreement “represents and warrants . . . that ‘no employee or independent contractor of the

                                   2   Company or any Subsidiary is in breach of any Contract with any former employer or other

                                   3   Person concerning Intellectual Property Rights or confidentiality”). Thus, Lynwood’s allegations

                                   4   are conclusory and do not plausibly allege that F5 knew about the Disloyal Employees’

                                   5   employment obligations and the Team’s alleged fraud.

                                   6          Lynwood’s allegations about E. Ventures and Runa Capital are similarly conclusory.

                                   7   Lynwood alleges that BV Capital, which is now known as E. Ventures, and Runa Capital “knew

                                   8   about the Disloyal Employees’ obligations to Rambler and the Team’s fraudulent conduct against

                                   9   Rambler” based on their “extensive due diligence leading up to their . . . investment in October

                                  10   2011.” Id. ¶¶ 606–07. Just like Lynwood’s allegations about F5’s knowledge, Lynwood’s

                                  11   allegations about BV Capital and Runa Capital are conclusory and do not plausibly establish that

                                  12   BV Capital and Runa Capital knew about the Team’s alleged fraudulent conduct. Lynwood’s
Northern District of California
 United States District Court




                                  13   allegations are especially insufficient in light of other allegations that suggest that BV Capital and

                                  14   Runa Capital believed the Disloyal Employees had not engaged in fraudulent conduct with respect

                                  15   to Rambler. Id. ¶ 270. (alleging that the funding term sheet required that the company counsel

                                  16   provide a legal opinion that the Founder’s activities “do not and will not conflict with any

                                  17   agreement, commitment, or other encumbrance placed on them by their current or former

                                  18   employer”). Accordingly, Lynwood’s allegations are conclusory and do not plausibly allege that

                                  19   BV Capital and Runa Capital knew about, much less assisted, the Team’s alleged fraudulent

                                  20   conduct. Thus, the Court GRANTS the instant motions to dismiss Claims 8 and 9. The Court does

                                  21   so with leave to amend because amendment would not be futile, unduly prejudice the opposing

                                  22   parties, or cause undue delay, and Lynwood has not acted in bad faith. See Leadsinger, 512 F.3d at

                                  23   532.

                                  24          2. Claim 10: Tortious Interference with Contract against Konovalov, Robertson,
                                                 NGINX Software, Inc., NGINX BVI, NGINX DE, and BV NGINX
                                  25
                                              To state a claim for interference with contract under California law, the plaintiff must
                                  26
                                       allege: “(1) a valid contract between plaintiff and a third party; (2) defendant’s knowledge of this
                                  27
                                                                                         27
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 28 of 33




                                   1   contract; (3) defendant’s intentional acts designed to induce a breach or disruption of the

                                   2   contractual relationship; (4) actual breach or disruption of the contractual relationship; and (5)

                                   3   resulting damage.” Pac. Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal. 3d 1118, 1126 (1990).

                                   4   Accordingly, the plaintiff must allege facts showing that the defendant was aware of the existence

                                   5   of the contract. Id.; see also Spice Jazz LLC v. Youngevity Int’l, Inc., 2019 WL 4573705, at *5

                                   6   (S.D. Cal. Sept. 19, 2019) (holding that California law does not provide a cause of action for

                                   7   negligent interference with contract). Conclusory allegations that the defendant was aware of the

                                   8   contract are insufficient to state a claim. See Sun Grp. U.S.A. Harmony City, Inc. v. CRRC Corp.

                                   9   Ltd., 2018 WL 10689420, at *11 (N.D. Cal. July 9, 2018) (granting motion to dismiss claim for

                                  10   interference with contractual relations where the plaintiff “fail[ed] to plead any non-conclusory

                                  11   facts to show that any of these Defendants were aware of the [contract]”).

                                  12          In the instant case, Lynwood has failed to allege that the F5 Entities were aware of the
Northern District of California
 United States District Court




                                  13   existence of any contracts between the Disloyal Employees and Rambler. Lynwood alleges that

                                  14   Konovalov was aware of the contracts between Sysoev and Rambler, the Rambler Code of Ethics,

                                  15   and the Rambler Regulations. Compl. ¶¶ 628–630. However, Lynwood never alleges that any of

                                  16   the other defendants were aware of the contracts between the Disloyal Employees and Rambler.

                                  17   The only allegation that Lynwood makes on this point is that “Konovalov’s knowledge concerning

                                  18   Sysoev’s ongoing obligations to Rambler is imputed onto the NGINX Conspirators and/or the

                                  19   NGINX Conspirators otherwise knew of Sysoev’s ongoing obligations.” Id. ¶ 633. However, this

                                  20   allegation is conclusory and does not demonstrate that the other entities knew about any contracts

                                  21   between the Disloyal Employees and Rambler. Thus, Court GRANTS the instant motion to

                                  22   dismiss Claim 10 as to the F5 Entities. The Court does so with leave to amend because

                                  23   amendment would not be futile, unduly prejudice the opposing parties, or cause undue delay, and

                                  24   Lynwood has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  25          3. Claim 13: Tortious Interference with Prospective Business Advantage against all
                                                 Defendants
                                  26
                                              To state a claim for intentional interference with prospective business advantage, the
                                  27
                                                                                         28
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 29 of 33




                                   1   plaintiff must allege “(1) an economic relationship between the plaintiff and some third party, with

                                   2   the probability of future economic benefit to the plaintiff; (2) the defendant’s knowledge of that

                                   3   relationship; (3) intentional acts on the part of the defendant designed to disrupt the relationship;

                                   4   (4) actual disruption of the relationship; and (5) economic harm to the plaintiff proximately caused

                                   5   by the acts of the defendant.” Westside Ctr. Assocs. v. Safeway Stores 23, Inc., 42 Cal. App. 4th

                                   6   507, 521–22, 524 (1996) (quotation omitted). Accordingly, a plaintiff who alleges a lost

                                   7   opportunity but does not allege an economic relationship with a third party cannot state a claim for

                                   8   tortious interference with economic advantage. Id. at 527 (affirming dismissal of claim for

                                   9   interference with prospective economic advantage because, “[w]ithout an existing relationship

                                  10   with an identifiable buyer, [the plaintiff’s] expectation of a future sale was ‘at most a hope for an

                                  11   economic relationship and a desire for future benefit’”) (quotation omitted); accord UMG

                                  12   Recordings, Inc. v. Global Eagle Entm’t, Inc., 117 F. Supp. 3d 1092, 1117–18 (C.D. Cal. 2015)
Northern District of California
 United States District Court




                                  13   (“Allegations that a defendant interfered with a relationship with an ‘as yet unidentified’ customer

                                  14   will not suffice.”).

                                  15           Lynwood alleges that Rambler lost an opportunity to gain a massive profit from a sale it

                                  16   could have made to a hypothetical buyer. See Compl. ¶ 666 (alleging that Rambler “had a

                                  17   prospective economic advantage in the form of the NGINX Enterprise that, but for Defendants’

                                  18   unlawful conduct detailed herein, Rambler could have and would have sold for a massive profit”).

                                  19   However, Lynwood failed to plead an existing economic relationship with an identifiable buyer.

                                  20   Thus, the Court GRANTS the instant motions to dismiss Claim 13. The Court does so with leave

                                  21   to amend because amendment would not be futile, unduly prejudice the opposing parties, or cause

                                  22   undue delay, and Lynwood has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  23           4. Claim 14: Fraud against the Disloyal Employees, NGINX Software, Inc., NGINX
                                                  DE, NGINX BVI, and BV NGINX
                                  24
                                               “[T]he elements of an action for fraud and deceit based on concealment are: (1) the
                                  25
                                       defendant must have concealed or suppressed a material fact, (2) the defendant must have been
                                  26
                                       under a duty to disclose the fact to the plaintiff, (3) the defendant must have intentionally
                                  27
                                                                                         29
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 30 of 33




                                   1   concealed or suppressed the fact with the intent to defraud the plaintiff, (4) the plaintiff must have

                                   2   been unaware of the fact and would not have acted as he did if he had known of the concealed or

                                   3   suppressed fact, and (5) as a result of the concealment or suppression of the fact, the plaintiff must

                                   4   have sustained damage.” Hahn v. Mirda, 147 Cal. App. 4th 740, 748 (2007) (quotation omitted).

                                   5   A duty can arise from (1) a fiduciary relationship between the parties or (2) a transactional

                                   6   relationship between the parties where the facts were known only to the defendant, were actively

                                   7   concealed, or were misrepresented by omission. Hoffman v. 162 N. Wolfe LLC, 228 Cal. App. 4th

                                   8   1178, 1187 (2014).

                                   9          In the instant case, Lynwood has not pled a duty that NGINX Software, Inc., NGINX BVI,

                                  10   or BV NGINX owed to Rambler. Indeed, NGINX Software, Inc., NGINX BVI, and BV NGINX

                                  11   were all competitors of Rambler with no fiduciary or transactional ties to Rambler. Thus, the

                                  12   Court GRANTS the instant motion to dismiss Claim 14. The Court does so with leave to amend
Northern District of California
 United States District Court




                                  13   because amendment would not be futile, unduly prejudice the opposing parties, or cause undue

                                  14   delay, and Lynwood has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  15          5. Claim 15: Direct Copyright Infringement against All Defendants
                                  16          To plead copyright infringement, a plaintiff must allege: “(1) ownership of a valid

                                  17   copyright, and (2) copying of constituent elements of the work that are original.” Feist

                                  18   Publications, Inc. v. Rural Tel. Serv. Inc., 499 U.S. 340, 361 (1991).

                                  19          In the instant case, the F5 Entities contend that Lynwood cannot allege ownership of a

                                  20   valid copyright. F5 Mot. at 16–18. However, even assuming that Lynwood could do so, Lynwood

                                  21   has failed to plausibly allege that the F5 Entities and the Outside Investors copied the constituent

                                  22   elements of the work. To state a claim for copyright infringement, the plaintiff must “identify

                                  23   which Defendant is alleged to have infringed which particular copyright.” Iglesia Ni Cristo, 2018

                                  24   WL 4674603, at *7; see also Bravado Int’l Grp. Merch. Servs. v. Cha, 2010 WL 2650432, at *6

                                  25   (C.D. Cal. June 30, 2010) (dismissing case where “Plaintiff does not demonstrate which groups

                                  26   infringed which trademarks and copyrights”). In the instant case, Lynwood does not identify

                                  27
                                                                                         30
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 31 of 33




                                   1   which defendants allegedly infringed its copyright. Instead, Lynwood lumps all the defendants

                                   2   together without stating which entity or person copied the work. See Compl. ¶¶ 713–19 (grouping

                                   3   the defendants together without alleging which entity or person copied the work). Moreover, some

                                   4   of Lynwood’s allegations belie the notion that all defendants copied the work. See, e.g., Compl. ¶

                                   5   701 (alleging that BV Capital and Runa Capital “bought into the plan and funded it” rather than

                                   6   alleging that BV Capital and Runa Capital copied the work). Accordingly, the Court GRANTS the

                                   7   instant motions to dismiss Claim 15. The Court does so with leave to amend because amendment

                                   8   would not be futile, unduly prejudice the opposing parties, or cause undue delay, and Lynwood

                                   9   has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  10           6. Claim 1: Civil Conspiracy among the Team, Robertson, Runa Capital, E.
                                                  Ventures, NGINX BVI, NGINX DE, NGINX Software, Inc. and BV NGINX
                                  11
                                               Under California law, civil conspiracy is not a standalone cause of action, but rather is a
                                  12
Northern District of California




                                       theory of liability for an underlying tort. See Applied Equip. Corp. v. Litton Saudia Arabia Ltd., 7
 United States District Court




                                  13
                                       Cal. 4th 503, 510–11 (Cal. 1994) (“Conspiracy is not a cause of action, but a legal doctrine that
                                  14
                                       imposes liability on persons who, although not actually committing a tort themselves, share with
                                  15
                                       the immediate tortfeasors a common plan or design in its perpetration.”); accord Entm’t Research
                                  16
                                       Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211, 1228 (9th Cir. 1997) (“Under California
                                  17
                                       law, there is no separate and distinct tort cause of action for civil liability.”); Meyer v. Capital All.
                                  18
                                       Grp., 2017 WL 5138316, at *17 (S.D. Cal. Nov. 6, 2017) (dismissing a claim for civil conspiracy
                                  19
                                       because “[t]he law could not possibly be more clear that civil conspiracy is a legal theory of
                                  20
                                       liability, not an independent, actionable claim”); Mintel Learning Tech., Inc. v. Beijing Kaidi
                                  21
                                       Educ., 2007 WL 2288329, at *4 (N.D. Cal. Aug. 9, 2007) (dismissing a claim for civil conspiracy
                                  22
                                       because civil conspiracy “is not a separate and distinct cause of action under California law,” and
                                  23
                                       “civil conspiracy allegations must be separately pled as to each of the substantive causes of
                                  24
                                       action”). Accordingly, a civil conspiracy claim requires an underlying tort.
                                  25
                                               Moreover, a civil conspiracy claim requires “that each member of the conspiracy acted in
                                  26
                                       concert and came to a mutual understanding to accomplish a common and unlawful plan.” AREI II
                                  27
                                                                                          31
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 32 of 33




                                   1   Cases, 216 Cal. App. 4th 1004, 1022 (2013) (citation omitted); see Mintel Learning Tech., 2007

                                   2   WL 2288329, at *4 (“Each member of the alleged conspiracy . . . must intend the success of the

                                   3   purpose of the conspiracy.”) (citation omitted). Thus, each member of the conspiracy must have

                                   4   the same object.

                                   5          In the instant case, Lynwood has failed to state a civil conspiracy claim for two reasons.

                                   6   First, Lynwood has not stated a claim for the underlying torts that the Team, Robertson, Runa

                                   7   Capital, E. Ventures, NGINX BVI, NGINX DE, NGINX Software, Inc. and BV NGINX allegedly

                                   8   conspired to commit. See Sections III(C)(1)–III(C)(5), supra. Indeed, Lynwood has not even

                                   9   specified the torts that the defendants allegedly conspired to commit. In response, Lynwood points

                                  10   to a district court case, Wu v. Oregon Trail Corporation. 2019 WL 6603172, at *1 (C.D. Cal. July

                                  11   31, 2019). However, in Wu, the plaintiff had “alleged the underlying torts of fraud and conversion

                                  12   against all Defendants,” and the conspiracy claim “expressly incorporate[d] all previous
Northern District of California
 United States District Court




                                  13   allegations, including the allegations alleging the substantive torts of fraud and conversion.” Id. at

                                  14   *3. Accordingly, the court concluded that “these allegations are fairly read to assert a claim for

                                  15   conspiracy to commit fraud and conspiracy to commit conversion against all Defendants.” Id. at

                                  16   *3. By contrast, in the instant case, Lynwood has not stated a claim for an underlying tort, and

                                  17   Lynwood’s civil conspiracy claim does not specifically identify the torts that the Team, Robertson,

                                  18   Runa Capital, E. Ventures, NGINX BVI, NGINX DE, NGINX Software, Inc. and BV NGINX

                                  19   allegedly conspired to commit. Compl. ¶¶ 524–553.

                                  20          Second, Lynwood fails to allege that the Team, Robertson, Runa Capital, E. Ventures,

                                  21   NGINX BVI, NGINX DE, NGINX Software, Inc. and BV NGINX had a common plan. As

                                  22   explained above, Lynwood has failed to plausibly allege that the Outside Investors knew about the

                                  23   alleged fraudulent conduct. See Section III(C)(1), supra. Thus, the Court GRANTS the instant

                                  24   motions to dismiss Claim 1. The Court does so with leave to amend because amendment would

                                  25   not be futile, unduly prejudice the opposing parties, or cause undue delay, and Lynwood has not

                                  26   acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  27
                                                                                         32
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                        Case 5:20-cv-03778-LHK Document 134 Filed 03/25/21 Page 33 of 33



                                       IV. CONCLUSION
                                   1
                                              For the foregoing reasons, the Court GRANTS Defendants’ motions to dismiss with leave
                                   2
                                       to amend. Lynwood shall file any amended complaint within 30 days of the Court’s forthcoming
                                   3
                                       order on the Individual Defendants’ motion to dismiss, ECF No. 106. Failure to do so, or failure to
                                   4
                                       cure deficiencies identified herein or identified in the instant motions to dismiss or the Individual
                                   5
                                       Defendants’ motion to dismiss, will result in dismissal of the deficient claims with prejudice.
                                   6
                                       Lynwood may not add new causes of action or add new parties without stipulation or leave of the
                                   7
                                       Court. Lynwood is directed to file a redlined complaint comparing the complaint to any amended
                                   8
                                       complaint as an attachment to Lynwood’s amended complaint.
                                   9
                                       IT IS SO ORDERED.
                                  10
                                  11
                                       Dated: March 25, 2021
                                  12
Northern District of California




                                                                                        ______________________________________
 United States District Court




                                  13
                                                                                        LUCY H. KOH
                                  14                                                    United States District Judge

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                         33
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
